Title: To Thomas Jefferson from James Hamilton, 26 April 1806
From: Hamilton, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            Carlisle 26 April 1806
                        
                        On the momentous Questions respecting our foreign Relations lately discussed, although, the republican
                            Interest has divided [us]—the Confidence of the Public in Purity and
                            Wisdom of your Administration is unimpa[ired].
                        Having had the Honor by your Nomination of holding an office under you and by a la[te] appointment having become connected with the Judiciary of this State, I have thought I
                            owed to you at this interesting moment an acknowledgement of the high respect I entertain individually for your mild but
                            efficient Government of this gr[eat] Country and my thanks in common with my fellow Citizens for the immense acquisitions gained
                            by your enlightened Policy.
                        If your System is not defeated by the base Desertion of some—the gross Imprudence of others you have been
                            accustomed to regard, I do not question but America will yet be [ro]unded by
                            the Florida’s and such a Portion of the Territory on the Western Bank of the Missisippi retained as will secure to us an
                            undisturbed navigation [of] that great River.
                        Much of the hostile spirit which has lately appeared is attributed by some to machinations to carry the next
                            Presidency. May we presume to hope Sir from you, as more distinguished proof of your Patriotism—by altering the Resolution which it is suggested you have formed and
                            permitting your name to be offered and giving to the united states an other Term of four years of your Invaluable Services.
                            
                  I have the Honor to be Sir with the highest respect & consideration, your most obedt. & Humble Servt
                        
                            James Hamilton
                            
                        
                    